DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable.  The restriction requirement between Groups I and III collectively and Group II, as set forth in the Office action mailed on 5/27/2020 and modified in the Office action mailed on 8/26/2020, has been reconsidered in view of the allowability of claims to the elected invention. During examination of the elected invention, it was found that the claims to the non-elected invention of Group II were also allowable over the prior art.  The restriction requirement between Groups I and III collectively and Group II is hereby withdrawn.  Specifically, the restriction requirement of 5/27/2020 and modified on 8/26/2020 is withdrawn.  Claims 15-19 and 33-38, directed to processes for manufacturing filter paper, are no longer withdrawn from consideration.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ARNE HANS on 5/18/2021.
The application has been amended as follows: 

In Claim 19, the text “according to claim 15” has been deleted.
In Claim 19, the following text has been inserted at the end of the claim and before the period:
-- , comprising the following steps:
(A) Providing an aqueous suspension of unrefined fiber material, wherein the unrefined fiber material comprises unrefined long-fiber pulp fibers and the proportion of unrefined long-fiber pulp fibers is at least 80% by weight of the unrefined fiber material and the aqueous suspension contains between 1% by weight and 5% by weight unrefined fiber material, 
(B) refining the fiber material in the aqueous suspension from step (A) or the fiber material from a separated part of the aqueous suspension from step (A) in a Papillon refiner with a refining energy between 30 W-h-kg-1 and 100 W-h-kg-1 with respect to the mass of the unrefined fiber material and a specific refining edge load of between 0.3 J-m-1 and 1.0 J-m-1, and 
m and 50 m, and wherein said filter paper is crimped in the machine direction or in the cross direction, and wherein the elongation at break in the direction or the directions in which the filter paper is crimped is at most 25%--  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art teaches gathering paper to form a filter plug but fails to disclose or suggest a filter paper for manufacturing filters for smoking articles or a method of manufacturing the filter paper, wherein the paper comprises long-fiber pulp fibers, wherein said filter paper is crimped in the machine direction or cross direction and wherein the elongation at break in the direction or the directions in which the filter paper is crimped is at most 25%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748